Citation Nr: 0101923	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-19 004	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from July 1964 to July 1967.  

This appeal arises from January 1999 and March 1999 rating 
decisions, which denied service connection for PTSD.  The 
veteran timely appealed the denial of his claim to the Board 
of Veterans' Appeals (Board).


REMAND

The veteran is seeking service connection for PTSD, 
contending that he has this disorder as a result of events he 
experienced during his service in Vietnam.  

Service connection for PTSD requires: (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific, claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2000).  

As regards the question of a diagnosis of the claimed 
disorder, the Board notes that records of medical treatment 
of the veteran at the VA Medical Center in Bedford, 
Massachusetts (Bedford VAMC), dating from August 1998 to 
November 1998, include an August 1998 medical note with an 
examiner's impression of PTSD (based on the veteran's 
reported combat experience).  In a September 1998 medical 
note, an examiner opined that the veteran has PTSD.  While 
the record includes conflicting information about whether the 
veteran, in fact, reported for a VA examination scheduled in 
October 1998, the Board is satisfied, at this juncture, that 
there are current diagnoses of PTSD of record.  The question 
remains, however, as to whether the remaining criteria for 
PTSD are met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy".  See 38 U.S.C.A. 
§ 1154(b) (West 1991; 38 C.F.R. § 3.304(f) (2000); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service".  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborates his testimony or statements.  
Zarycki, 6 Vet. App. at 98.  

Service records currently in the claims file include the 
veteran's DD Form 214 ("Armed Forces of the United States 
Report of Transfer or Discharge") shows that he had 
approximately two and one-half years of foreign service, 
including service in Vietnam.  His military occupational 
specialty was heavy vehicle driver.  He did not receive any 
combat decorations.  The DD Form 214 indicates that the 
veteran's last duty assignment was with the 513th Engineer 
Company in Vietnam.  

In an August 1998 written statement, the veteran indicated 
that he arrived in Vietnam at a duty station called "Camp 
Alpha", in July 1966.  He reported that Camp Alpha came 
under enemy mortar attack three days after his arrival.  He 
feared that he would not survive, and he stated that he began 
using drugs at that time in order to help him to forget what 
was happening around him.  From Camp Alpha, he recalled being 
assigned to the 513th Engineer Company, which was itself 
attached to the 77th Engineer Brigade at Cam Ranh Bay.  The 
veteran indicated that he came under enemy small arms fire 
while picking up a load of water for the Korean 30th Regiment 
Compound of the "White Horse" Division.  While subsequently 
assigned to another platoon at Ban Me Thuot, he assisted in 
construction efforts, and he came under nightly enemy mortar 
and small arms fire.  His platoon was assigned to Qui Nhon in 
approximately February 1967, where the veteran remained until 
returning to the United States in July 1967.  While at Qui 
Nhon, the veteran's unit was located next to a military 
evacuation hospital, and he stated that he witnessed the 
arrival of injured soldiers on a daily basis.  This resulted 
in nightmares.  The veteran indicated that drugs and alcohol 
helped him forget his intense fear of dying and permitted him 
to sleep at night.  Following his separation from service, 
the veteran reported that he had difficulty in adjusting to 
civilian life, and he continued to use drugs and alcohol 
until 1986.  He explained that he had lost his job four 
months earlier and was undergoing psychiatric treatment at 
Bedford VAMC.  

Additionally, a September 1998 medical note includes the 
veteran's report of having killed, along with a friend and 
fellow soldier, a 10-year old Vietnamese boy.  As the veteran 
explained that the examiner was only the third person who 
knew about this incident, it does not appear that such 
incident would be subject to independent verification.  
However, the RO should undertake development to verify the 
other in-service stressful experiences cited by the veteran, 
including combat support activities of his unit, and his 
exposure to enemy fire in the locations he specified, have 
not been verified.  

In view of the foregoing, the Board finds that further 
development of the record in this case is warranted.  The RO 
should contact the National Personnel Records Center and 
attempt to associate the veteran's complete official military 
personnel file (OMPF) with the claims folder.  After giving 
the veteran an opportunity to provide additional and/or 
corroborating information, the RO should render a 
determination as to whether the evidence establishes that the 
veteran engaged in combat with the enemy; and if so, whether 
any of the veteran's purported stressors are consistent with 
the circumstances of such service.  The Board emphasizes that 
the Court has repeatedly stressed that a determination as to 
whether the veteran engaged in combat cannot be made simply 
by reference to the existence or non-existence of certain 
combat awards or to his MOS.  See Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  Rather, the determination must be made on the record 
as a whole, to include lay evidence submitted in support 
thereof.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  

However, if additional evidence is needed to make the combat 
status determination, or if the RO determines that the 
veteran did not engage in combat with the enemy (or that he 
did but his purported stressors are not consistent with the 
circumstances therewith), the RO should undertake additional 
development to verify whether either that the veteran had 
combat service (to which a purported stressor is related), or 
to verify the occurrence of specific in-service stressful 
experience(s), through all appropriate sources, including the 
United States Armed Services Center for Research of Unit 
Records (Unit Records Center).   

In determining whether the evidence establishes the 
occurrence of a combat action/claimed in-service stressful 
event, the RO should consider the Court's decision in Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  In that case, the Court 
held that, by requiring corroboration of every detail, 
including the veteran's personal participation, VA defined 
"corroboration" far too narrowly.  See Suozzi, 10 Vet. App. 
at 311.  In Suozzi, the Court found that a radio log, which 
showed that the veteran's company had come under attack, was 
sufficient to corroborate the veteran's alleged in-service 
stressor, despite the fact that the radio log did not 
identify the veteran's participation.  

In the event that either combat service (to which a purported 
stressor that is deemed consistent with the circumstances of 
such service is related), or the occurrence of specific in-
service stressful experience(s) is/are established, the 
veteran should undergo VA psychiatric examination to obtain 
an opinion as to whether the corroborated activity(ies) or 
occurrence(s) is/are sufficient to support a diagnosis of 
PTSD.

On remand, the RO should also associate with the record all 
outstanding medical records (specifically to include VA 
records) and ensure compliance with the notice and duty to 
assist provisions contained in Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  This should include consideration of whether any 
additional notification or development action is required 
under the Act.  

For all the foregoing reasons, this case is hereby REMANDED 
to the RO for the following:

1.  The RO should obtain and associate 
with the record all outstanding records 
of the veteran's medical treatment for 
PTSD at the VA Medical Center in Bedford, 
Massachusetts, as well as records from 
any other source(s) or facility(ies) 
identified by the veteran.  If any 
records are not available, or the search 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified.  

2.  The RO should contact the NPRC and 
request that a complete copy of the 
veteran's OMPF (including the DA-20 
form).  If such records are not 
available, or the search any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran and his 
representative so notified.  

3.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in Vietnam, 
duty assignments, and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should also be invited to submit 
lay statements (particularly, from former 
service comrades) which corroborate his 
claimed combat action(s)/in-service 
stressful experiences. 

4.  Following receipt of any evidence 
received pursuant to the development 
requested in paragraphs 2 and 3, above 
(and, regardless of the veteran's 
response), the RO should make a 
determination as to whether, on the basis 
of the evidence currently of record (to 
include the veteran's service records and 
lay statements submitted in his behalf, 
the evidence sufficiently establishes 
that the veteran engaged in combat with 
the enemy during his military service.  
If it is determined that he engaged in 
combat during service (and he has 
asserted experiencing an in-service 
stressful experience that is consistent 
with the circumstances of his combat 
service), the RO should undertake no 
further development to verify the 
occurrence of a specific in-service 
stressful experience, skip the 
development requested in paragraphs 6 and 
7, and proceed with paragraph 8.  If the 
RO concludes either that the veteran did 
not engage in combat with the enemy, or 
that the evidence is not sufficient to 
make a determination as to combat, the RO 
should proceed with the development 
requested in paragraph 6, below.  

6.  The RO should prepare a summary of 
all the veteran's alleged combat action 
and in-service stressful experiences, and 
attempt to verify such action/experiences 
through appropriate means, specifically 
to include the United States Armed 
Services Center for Research of Unit 
Records (Unit Records Center) at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia, 22150; the National Personnel 
Records Center (NPRC); and similar 
sources. 

7.  Following receipt of a response from 
the Unit Records Center and any other 
contacted entity(ies), and after 
undertaking any additional development 
suggested, the RO should prepare a report 
detailing the nature of any combat action 
(to which a purported stressor is 
related) and/or specific in-service 
stressful experience(s) that it has 
determined are established by the record.  
This report is then to be added to the 
claims file.  If no combat action 
(referred to above) or specific in-
service stressful experience has been 
verified, then RO should so state in its 
report.

8.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled to undergo a comprehensive VA 
psychiatric examination, to be conducted 
by a psychiatrist, to assess the nature 
and etiology of all current psychiatric 
disability.  The entire claims folder, to 
include a complete copy of this REMAND, 
must be provided to and be reviewed by 
the examiner; however, only the 
corroborated combat action(s)/in-service 
stressful experiences may be relied upon 
in determining whether the criteria for 
PTSD are met.  

If a diagnosis of PTSD is deemed 
appropriate, the examiner should 
specifically indicate the corroborated 
combat action(s)/in-service stressful 
experience(s) underlying the diagnosis, 
and indicate how the other diagnostic 
criteria for the condition are met, and 
comment upon the link between the current 
symptomatology and the in-service combat 
action/stressful experience(s) referred 
to above.  All examination findings, 
along with the complete rationale for 
each opinion expressed or conclusion 
reached, should be set forth in a 
typewritten report.

9.  To help avoid future remand, the RO 
must ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

10.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

11.  After completion of the requested 
development, and any further development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim of 
service connection for PTSD on the basis 
of all of the pertinent evidence of 
record, and all pertinent legal authority.  
A specific combat determination should be 
rendered.  The RO should must provide 
adequate reasons and bases for its 
decisions, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns noted in this 
REMAND.  

12.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


